PER CURIAM:
Kelvin Christian appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(l) (2006). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Christian v. Wright, No. 1:11-cv-01163LO-JFA (E.D.Va. Nov. 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.